Citation Nr: 0031201	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-19 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for osteoporosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The veteran had active service from August 1960 to August 
1982.

This appeal arises from a February 1998 rating decision which 
denied service connection for osteoporosis.

The veteran's claim for service connection for osteoporosis, 
which was denied in the February 1998 rating decision, was 
denied as not well grounded.  Since that decision, because of 
changes in the law, specifically Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000), claims for 
Department of Veterans Affairs (VA) benefits may no longer be 
denied as not well grounded.

It is herein noted that the veteran has contended that her 
osteoporosis is secondary to her service connected low back 
disability and her hysterectomy.  The veteran's 
representative has raised the issue of service connection for 
endometriosis and requested that the veteran's claim for 
service connection for the residuals of a hysterectomy be 
reopened.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  The Board believes that, in light of the 
Harris decision, the question of the veteran's possible 
entitlement to service connection for endometriosis and for 
the residuals of a hysterectomy, should be resolved prior to 
final appellate consideration of the issue of her entitlement 
to service connection for osteoporosis.

In accordance with the above, the veteran's claim will be 
REMANDED to the Regional Office (RO) for the following 
action:

1.  The originating agency should 
adjudicate the veteran's claim for 
service connection for endometriosis and 
her request that her claim for service 
connection for the residuals of a 
hysterectomy be reopened.
2.  Following completion of the above, 
the RO is requested to review the 
veteran's claim for service connection 
for osteoporosis and determine all 
necessary actions to be taken, pursuant 
to the recent changes in the law.   The 
RO should specifically address what 
assistance to the claimant is now 
necessary pursuant to the newly enacted 
revisions to Chapter 51 of U.S.C.A.; all 
notices required under these provisions 
should be provided to the veteran and, 
where appropriate, her representative.  

3.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim for service connection 
for osteoporosis.  If the determination 
made with respect to this issue is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  They should be afforded 
the appropriate period of time in which 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until she receives further 
notice.  The purpose of this REMAND is to ensure due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HILARY L. GOODMAN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


